DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 4-7, in the reply filed on 05/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3 and 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1, cited in IDS).
Regarding claim 1, Akatsuka teaches an epoxy resin comprising a compound having a structure expressed by the formula 
    PNG
    media_image1.png
    90
    802
    media_image1.png
    Greyscale
 [0012], wherein Ms denotes a mesogen, and R a spacer [0013], wherein the epoxy resin is 
Akatsuka does not teach at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select 2,2’-biphenol, 2,3’-biphenol, 2,4’-biphenol, 3,3’-biphenol, or 3,4’-biphenol as Akatsuka’s biphenol, which would read on the limitation at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability and/or similar ability to be used in a conductive paste comprising the 
    PNG
    media_image1.png
    90
    802
    media_image1.png
    Greyscale
 [0012], wherein Ms denotes a mesogen, and R a spacer [0013], wherein the epoxy resin is obtained by reaction of [0023] an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014, 0023], wherein the compound with two elements of active hydrogen contained in a molecule is biphenol [0022], that an epoxy resin composition comprising the epoxy resin and a curing agent for the epoxy resin can be cured [0017], and that a conductive paste can comprise the epoxy resin, a curing agent, and a conducting agent [0016]. Furthermore, 2,2’-biphenol, 2,3’-biphenol, 2,4’-biphenol, 3,3’-biphenol, 3,4’-biphenol, and Akatsuka’s biphenol are position isomers because they have the same radicals in physically different positions on the same nucleus. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.06(II)).
Regarding claim 6, Akatsuka teaches an epoxy resin composition, comprising the epoxy resin and a curing agent [0015].
Regarding claim 7, the Office recognizes that all of the claimed physical properties are not positively taught by Akatsuka, namely that the epoxy resin composition according to claim 6, is configured to form a smectic structure in a cured .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1, cited in IDS) as applied to claim 1, and further in view of Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent and is used for citation).
Regarding claim 4, Akatsuka renders obvious the epoxy resin according to claim 1 as explained above. Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule [0014, 0023] is a compound having one mesogen in a molecular and more than one epoxy group [0021].
Akatsuka does not teach that at least one of the mesogenic structures is represented by the Formula (3) or Formula (4) as claimed. However, Katagi teaches an 
    PNG
    media_image2.png
    119
    674
    media_image2.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], wherein the epoxy resin is obtained by reacting an epoxy resin having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof [0188], wherein X represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0189]. Akatsuka and Katagi are analogous art because both references are in the same field of endeavor of an epoxy resin comprising an epoxy compound having an aromatic ring that forms a divalent aromatic structure and mesogenic structures that are bonded to the aromatic ring. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Katagi’s 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate to substitute for Akatsuka’s epoxy resin with one mesogen contained in a molecule in Akatsuka’s epoxy resin that is obtained by reaction of the epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule, which would read on the limitation wherein at least one of the mesogenic structures is represented by the Formula (3) or Formula (4), wherein, in Formula (3) and 3 to R6 independently represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Katagi teaches that the 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate is beneficial for improving heat conductivity when used [0189] as an epoxy resin having a mesogen backbone and two glycidyl groups that is reacted with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof to obtain an epoxy resin [0188] that is represented by the formula 
    PNG
    media_image2.png
    119
    674
    media_image2.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], which would have been desirable for Akatsuka’s epoxy resin because Akatsuka teaches that the epoxy resin is useful in a conductive paste comprising the epoxy resin, a curing agent, and a conducting agent [0016], and that an epoxy resin composition comprising the epoxy resin and a curing gent is useful for obtaining a cured epoxy resin by heating and curing the epoxy resin composition [0017], which would require heat conductivity to some extent.
 Regarding claim 5, Akatsuka renders obvious the epoxy resin according to claim 1 as explained above.
Akatsuka does not teach that the epoxy compound includes an epoxy compound having at least one structure selected from the group consisting of the Formula (3-A), Formula (3-B), Formula (4-A) and Formula (4-B) as claimed. However, Katagi teaches an epoxy compound represented by the formula 
    PNG
    media_image2.png
    119
    674
    media_image2.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], wherein the epoxy resin is obtained by reacting an epoxy resin having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof [0188], wherein X represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0189]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Katagi’s 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate to substitute for Akatsuka’s epoxy resin with one mesogen contained in a molecule in Akatsuka’s epoxy resin that is obtained by reaction of the epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule, which would read on the limitation wherein the epoxy compound includes an epoxy compound having at least one structure selected from the group consisting of the following Formula (3-A), Formula (3-B), Formula (4-A) and Formula (4-B): wherein, in Formula (3-A), Formula (3-B), Formula (4-A) and Formula (4-B), each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms, each m independently represents an integer that is 0, each of R3 to R6 independently represents a hydrogen atom, each Z independently 
    PNG
    media_image2.png
    119
    674
    media_image2.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], which would have been desirable for Akatsuka’s epoxy resin because Akatsuka teaches that the epoxy resin is useful in a conductive paste comprising the epoxy resin, a curing agent, and a conducting agent [0016], and that an epoxy resin composition comprising the epoxy resin and a curing gent is useful for obtaining a cured epoxy resin by heating and curing the epoxy resin composition [0017], which would require heat conductivity to some extent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 10,800,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin comprising a multimer; wherein the multimer is a reaction product of a diepoxy monomer having a mesogenic structure and a difunctional benzene or biphenyl compound having functional groups that are capable of reacting with an epoxy group of the diepoxy monomer; wherein the diepoxy monomer and the difunctional benzene or biphenyl compound are provided in a reaction ratio to yield a reaction product, such that when performing a process of decreasing a temperature of the epoxy resin from 150.degrees C to 30 degrees C at a rate of 2 degree C/min, and a process of increasing the temperature of the epoxy resin from 30 degree C to 150 degree C at a rate of 2 degree C/min, in this order: the epoxy resin has a maximum value of eta '2/eta '1 of 20 or less within a temperature range of from 30.degree. C. to 150.degree. C., wherein eta 1 is a dynamic shear viscosity (Pas) measured in the process of decreasing the temperature, and eta '2 is a dynamic shear viscosity (Pas) measured in the process of increasing the temperature, eta '1 and eta2 being measured at the same temperature, and a value of eta '2 measured at 100 degree C is 1000 Pas or less (claim 1), which reads on an epoxy resin, comprising an epoxy compound, the epoxy compound having two aromatic rings that form a divalent .
The patent does not claim at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-biphenyl compound having functional groups that are capable of reacting with an epoxy group of the diepoxy monomer as the patent’s biphenyl compound having functional groups that are capable of reacting with an epoxy group of the diepoxy monomer, which would read on the limitation at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with a similar curability and/or similar ability to form a smectic structure .

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of copending Application No. 16/651,015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin, comprising an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group (claim 1), wherein the epoxy 
The copending application does not claim at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group as the copending application’s divialent biphenyl group, which would read on the limitation at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with a similar curability and/or a similar ability to form a smectic structrure in a cured state because the copending application claims that the epoxy resin comprises an epoxy compound B that has at least two mesogenic .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 14-15 of copending Application No. 16/651,039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin, comprising an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group (claim 1), wherein the epoxy compound has a structure in which the divalent biphenyl group is disposed between the 
The copending application does not claim at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group as the copending application’s divialent biphenyl group, which would read on the limitation at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with a similar curability and/or a similar ability to form a smectic structrure in a cured state because the copending application claims that the epoxy resin comprises an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group (claim 1), wherein the epoxy .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767